

116 S2467 IS: Transit to Trails Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2467IN THE SENATE OF THE UNITED STATESSeptember 11, 2019Mr. Schumer (for Mr. Booker (for himself, Ms. Smith, Mr. Blumenthal, Ms. Harris, and Mr. Merkley)) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a program to award grants to entities that provide transportation connectors from
			 critically underserved urban communities and rural communities to green
			 spaces.
	
 1.Short titleThis Act may be cited as the Transit to Trails Act. 2.Transit to trails grant program (a)DefinitionsIn this section:
 (1)Critically underserved communityThe term critically underserved community means— (A)a community that can demonstrate to the Secretary that the community has inadequate, insufficient, or no park space or recreation facilities, including by demonstrating—
 (i)quality concerns relating to the available park space or recreation facilities;
 (ii)the presence of recreational facilities that do not serve the needs of the community; or (iii)the inequitable distribution of park space for high-need populations, based on income, age, or other measures of vulnerability and need;
 (B)a community in which at least 50 percent of the population is not located within 1/2 mile of park space; (C)a community that is designated as a qualified opportunity zone under section 1400Z–1 of the Internal Revenue Code of 1986; or
 (D)any other community that the Secretary determines to be appropriate.
 (2)Eligible entityThe term eligible entity means— (A)a State;
 (B)a political subdivision of a State (including a city or a county) that represents or otherwise serves an urban area or a rural area;
 (C)a special purpose district (including a park district); (D)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) that represents or otherwise serves an urban area or a rural area; or
 (E)a metropolitan planning organization (as defined in section 134(b) of title 23, United States Code).
 (3)ProgramThe term program means the Transit to Trails Grant Program established under subsection (b)(1). (4)Rural areaThe term rural area means a community that is not an urban area.
 (5)SecretaryThe term Secretary means the Secretary of Transportation. (6)Transportation connector (A)In generalThe term transportation connector means a system that—
 (i)connects 2 zip codes or communities within a 175-mile radius of a designated service area; and (ii)offers rides available to the public.
 (B)InclusionsThe term transportation connector includes microtransits, bus lines, bus rails, light rail, rapid transits, or personal rapid transits.
 (7)Urban areaThe term urban area means a community that— (A)is densely developed;
 (B)has residential, commercial, and other nonresidential areas; and
 (C)(i)is an urbanized area with a population of 50,000 or more; or (ii)is an urban cluster with a population of—
 (I)not less than 2,500; and (II)not more than 50,000.
							(b)Grant program
 (1)EstablishmentThe Secretary shall establish a grant program, to be known as the Transit to Trails Grant Program, under which the Secretary shall award grants to eligible entities for—
 (A)projects that develop transportation connectors or routes in or serving, and related education materials for, critically underserved communities to increase access and mobility to Federal or non-Federal public land, waters, parkland, or monuments; or
 (B)projects that facilitate transportation improvements to enhance access to Federal or non-Federal public land and recreational opportunities in critically underserved communities.
					(2)Administration
 (A)In generalThe Secretary shall administer the program to assist eligible entities in the development of transportation connectors or routes in or serving, and related education materials for, critically underserved communities and Federal or non-Federal public land, waters, parkland, and monuments.
 (B)Joint partnershipsThe Secretary shall encourage joint partnership projects under the program, if available, among multiple agencies, including school districts, nonprofit organizations, metropolitan planning organizations, regional transportation authorities, transit agencies, and State and local governmental agencies (including park and recreation agencies and authorities) to enhance investment of public sources.
					(C)Annual grant project proposal solicitation, review, and approval
 (i)In generalThe Secretary shall— (I)annually solicit the submission of project proposals for grants from eligible entities under the program; and
 (II)review each project proposal submitted under subclause (I) on a timeline established by the Secretary.
 (ii) Required elements for project proposalA project proposal submitted under clause (i)(I) shall include— (I)a statement of the purposes of the project;
 (II)the name of the entity or individual with overall responsibility for the project; (III)a description of the qualifications of the entity or individuals identified under subclause (II);
 (IV)a description of— (aa)staffing and stakeholder engagement for the project;
 (bb)the logistics of the project; and (cc)anticipated outcomes of the project;
 (V)a proposed budget for the funds and time required to complete the project; (VI)information regarding the source and amount of matching funding available for the project;
 (VII)information that demonstrates the clear potential of the project to contribute to increased access to parkland for critically underserved communities; and
 (VIII)any other information that the Secretary considers to be necessary for evaluating the eligibility of the project for funding under the program.
 (iii)Consultation; approval or disapprovalThe Secretary shall, with respect to each project proposal submitted under this subparagraph, as appropriate—
 (I)consult with the government of each State in which the proposed project is to be conducted;
 (II)after taking into consideration any comments resulting from the consultation under subclause (I), approve or disapprove the proposal; and
 (III)provide written notification of the approval or disapproval to— (aa)the individual or entity that submitted the proposal; and
 (bb)each State consulted under subclause (I). (D)PriorityTo the extent practicable, in determining whether to approve project proposals under the program, the Secretary shall prioritize projects that are designed to increase access and mobility to local or neighborhood Federal or non-Federal public land, waters, parkland, monuments, or recreational opportunities.
					(3)Transportation planning procedures
 (A)ProceduresIn consultation with the head of each appropriate Federal land management agency, the Secretary shall develop, by rule, transportation planning procedures for projects conducted under the program that are consistent with metropolitan and statewide planning processes.
 (B)RequirementsAll projects carried out under the program shall be developed in cooperation with States and metropolitan planning organizations.
					(4)Non-Federal contributions
 (A)In generalAs a condition of receiving a grant under the program, an eligible entity shall provide funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amount of the grant.
 (B)SourcesThe non-Federal contribution required under subparagraph (A) may include amounts made available from State, local, nongovernmental, or private sources.
 (5)Eligible usesGrant funds provided under the program may be used— (A)to develop transportation connectors or routes in or serving, and related education materials for, critically underserved communities to increase access and mobility to Federal and non-Federal public land, waters, parkland, and monuments; and
 (B)to create or significantly enhance access to Federal or non-Federal public land and recreational opportunities in an urban area or a rural area.
 (6)Grant amountA grant provided under the program shall be— (A)not less than $25,000; and
 (B)not more than $500,000. (7)Technical assistanceIt is the intent of Congress that grants provided under the program deliver project funds to areas of greatest need while offering technical assistance to all applicants and potential applicants for grant preparation to encourage full participation in the program.
 (8)Public informationThe Secretary shall ensure that current schedules and routes for transportation systems developed after the receipt of a grant under the program are available to the public, including on a website maintained by the recipient of a grant.
				(c)Reporting requirement
 (1)Reports by grant recipientsThe Secretary shall require a recipient of a grant under the program to submit to the Secretary at least one performance and financial report that—
 (A)includes— (i)demographic data on communities served by the project; and
 (ii)a summary of project activities conducted after receiving the grant; and
 (B)describes the status of each project funded by the grant as of the date of the report. (2)Additional reportsIn addition to the report required under paragraph (1), the Secretary may require additional reports from a recipient, as the Secretary determines to be appropriate, including a final report.
 (3)DeadlinesThe Secretary shall establish deadlines for the submission of each report required under paragraph (1) or (2).
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each fiscal year.